Per Curiam.
This case comes before the court on defendant’s • rule to ’show cause why a verdict directed by the court in favor of the plaintiff in the sum of $2,065, the amount of deposit with interest made by the plaintiff on an agreement to purchase premises No. 2957 Boulevard, Jersey City, N. J., should not be set aside.
The defendant writes down nine reasons for a new trial, which are argued under three heads in the brief. The meritorious question involved in the controversy is, Whose agent was George A. Eoye, the real estate broker? Was he. the agent of the buyer or the seller ? Exhibit P-J¡. is a letter dated January 7th, 1920, Addressed to George A. Eoye, signed by the defendant, Elizabeth Street, the owner of the premises. By this letter, she authorized him to sell the' property and agreed to pay him a commission of $1,250 out of the deposit money to be paid. The seller having failed to perform her contract, she is bound to refund the amount she received as a deposit. The ruling of the trial court in directing a verdict in favor of the plaintiff, the facts not being controverted, was not error; nor was it error to exclude *352the evidence .alleged to be illegal. The reasons alleged for a new trial are without legal merit. 'They do not call for any extended discussion.
The rule to show cause is discharged, with costs.